—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bruno, J.), rendered February 19, 1997, convicting him of assault in the second degree, assault in the third degree, intimidating a witness in the third degree, criminal contempt in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issues raised by the defendant are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the trial court did not violate the defendant’s constitutional right to consult with counsel when it directed him not to discuss his trial testimony with his attorney at the lunch break during his cross-examination (see, Perry v Leeke, 488 US 272; People v Foust, 192 AD2d 718; People v Enrique, 165 AD2d 13, 16-17, affd 80 NY2d 869). Furthermore, any improprieties in the prosecutor’s summation did not *404deprive th e defendant of a fair trial in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Rosado, 143 AD2d 1061). Bracken, J. P., S. Miller, Altman and Luciano, JJ., concur.